Citation Nr: 1044605	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for laceration 
of lower lip and scalp.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and F. D., an Observer


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.

The Board notes that the Veteran testified before the undersigned 
at an April 2010 travel board hearing at the Montgomery, Alabama, 
RO.  The transcript of the hearing is of record and has been 
reviewed.  At his hearing, the Veteran submitted additional VA 
medical evidence, accompanied by a waiver of initial RO 
consideration.  38 C.F.R. § 20.1304(c) (2010).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's laceration of lower lip and scalp has healed and is 
no longer visible.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a laceration 
of lower lip and scalp have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7800 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Veterans Court) also made clear that 
such notice must inform the Veteran that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

After careful review of the claims file, the Board finds that the 
letters dated in February 2005 and December 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letters also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The December 
2008 letter provided notice regarding the disability evaluation 
and effective date elements of his claim.  Dingess, 19. Vet. App. 
at 473.  

The Board observes that the February 2005 letter was sent to the 
Veteran prior to the July 2005 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the December 2008 letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(2007), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and 
after the notice was provided the case was readjudicated and a 
February 2009 supplemental statement of the case was provided to 
the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a 
VA examination in May 2005.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Additionally, an examination for rating purposes should contain 
sufficient detail and reflect the whole recorded history of a 
Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2009).  As noted below, the Board 
finds that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of VA treatment 
records.  The examiner considers all of the pertinent evidence of 
record, relying on and citing to the records reviewed and a 
thorough examination is provided with regard to the Veteran's 
increased rating claim.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination and 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The Board 
has considered all evidence of record in evaluating the Veteran's 
disability.  Also, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson at 126-28.  As such, in accordance 
with Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in December 2004.

The Board notes that the Veteran is currently rated as 
noncompensable under Diagnostic Code 7800.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2010).  

Diagnostic Code 7800, which pertains to disfigurement of the 
head, face or neck, provides for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more characteristics 
of disfigurement.  A 50 percent evaluation is assigned where 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of disfigurement.  A 30 percent evaluation is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  For one characteristic of disfigurement, a 10 
percent evaluation is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement for purposes of 
evaluation under § 4.118 are:  (1) a scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one- quarter inch (0.6 
cm.) wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying tissue; 
(5) skin hypo-or hyper- pigmented in an area exceeding six square 
inches (39-sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id, Note.

The Board notes that in addition to Diagnostic Code 7800, 
Diagnostic Codes 7804 and 7805 are also applicable.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2009).  Diagnostic 
Code 7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not associated 
with underlying soft tissue damage.  Finally, Diagnostic Code 
7805 directs that other scars shall be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118 (2010).

According to the Veteran's May 2005 C&P examination report, the 
Veteran reported that while in service he was hit in the mouth 
with a pipe and received a laceration on the back of his head 
when he fell on the deck of the ship.  The Veteran further noted 
that there is no pain and no breakdown of skin associated with 
the scars, indeed there are no appreciable scars at this time, 
they have healed.  Upon examination it was noted that the 
Veteran's scars could not be seen, in this regard no measurements 
could be taken.  Additionally the examiner noted that there was 
no tenderness on palpation, no inflammation, no elevation, no 
edema, no skin ulceration or breakdown, no keloid formation, no 
depression, no adherenece to underlying tissue, no induration or 
inflexibility, no underlying tissue loss, not disfigurement of 
head, face, or neck, no limitation of motion or loss of function.  
The texture and color of the scars were normal.  The examiner 
diagnosed the Veteran with scar on scalp and lip, resolved.  

In consideration of the above evidence, the Board finds that the 
criteria has not been met for a compensable evaluation under the 
Diagnostic Codes 7800, 7804 and 7805 for any residual scar from 
his laceration of his lip and scalp.  In this regard, the Board 
notes that there is no evidence of any characteristics of 
disfigurement, no pain upon examination, and no evidence that the 
scar has impacted the Veteran's functioning ability or limited 
his range of motion in any capacity.  As such, the Board finds 
that the Veteran is not entitled to a compensable rating for any 
residual scar of laceration to lip and scalp during any part of 
the appeal period.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804, and 7805 (2010).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (2010).  Related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's lacerations 
of the lower lip and scalp is inadequate.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; he 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he has no unusual symptomatology 
that is not captured by the criteria set forth in the rating 
schedule.  

The Board notes that there is no evidence of record that the 
Veteran's laceration of lower lip and scalp warrants a higher 
rating than herein assigned, based on an extraschedular basis.  
38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's 
employability due to his claimed disability have been 
contemplated in the current rating.  The evidence also does not 
reflect that the Veteran's disability has necessitated any 
periods of hospitalization or any marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence 
is against the Veteran's claim for a compensable evaluation for 
laceration of lower lip and scalp for the entire appeal period.  
Additionally, the Board has considered the benefit of the doubt 
rule and determined that the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a compensable evaluation for laceration of lower 
lip and scalp is denied.  


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for PTSD.

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response [must 
have] involved intense fear, helplessness, or horror."  DSM-IV at 
427-28. These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).

In January 2005 and March 2010, the Veteran was diagnosed with 
chronic PTSD by a VA psychiatrist.  The Veteran is also diagnosed 
with schizoaffective disorder.  The Board acknowledges that there 
are treatment reports of record that do not provide a diagnosis 
of PTSD, but rather limit the diagnosis to schizoaffective 
disorder.  However, as the Veteran, during the time of the 
appeal, has been diagnosed with PTSD, the Board finds that the 
Veteran has a current disorder.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) ("when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim...even though the disability 
resolves prior to the Secretary's adjudication of the claim" 
(emphasis added)).

With regard to the in-service stressor, the record indicates that 
the Veteran, while serving aboard the USS Canisteo, was knocked 
to the deck of the ship when the saddle of a rig that hung on the 
rail of the ship suddenly came loose and hit the Veteran in the 
mouth in July 1964.  The Veteran's lower lip and scalp were 
lacerated and two front teeth chipped in the incident.  The 
Veteran's service treatment records indicate that the Veteran's 
lip was cleaned and sutured and he returned to duty the next 
morning.  The record is silent with regard to any other mention 
of treatment for the injury and there is no indication that the 
injury was life threatening.  

The Board acknowledges that a December 2008 formal finding stated 
that the Veteran's PTSD stressor statements were sent for 
verification to the US Army and Joint Service Records Research 
Center (JSRRC) where it was determined that the Veteran's 
statements that the USS Canisteo was in an accident in the 
Caribbean Sea cannot be verified and there is no evidence that 
the Veteran suffered a physical assault while on active duty.  
However, as stated above, the record indicates that the Veteran 
was involved in an incident aboard the USS Canisteo in which he 
was injured.

In considering all of the above, the Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this regard, the Veteran's service treatment 
records verify that the Veteran was in an accident on the USS 
Canisteo in which he was struck in the face and knocked to the 
deck of the ship.  As such, the Board finds that the Veteran 
should be afforded an examination to determine if the Veteran's 
PTSD could be the result of the accident on the ship in which he 
was hit in the face.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of the Veteran's currently 
diagnosed PTSD.  The claims file, 
including a copy of this REMAND must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  

The examiner should provide an opinion as 
to whether the Veteran's (PTSD) is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the in-service incident in 
which the Veteran was knocked to the deck 
of the ship after having been struck in 
the face.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

2.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


